Citation Nr: 0105966	
Decision Date: 02/28/01    Archive Date: 03/02/01

DOCKET NO.  99-11 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Detroit, Michigan


THE ISSUES

1. Entitlement to service connection for a pulmonary 
disorder, variously identified as emphysema or chronic 
obstructive pulmonary disease.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars 
of the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The veteran served on active duty from July 1961 to July 
1983.

This matter came to the Board of Veterans' Appeals 
(Board) on appeal from decisions, rendered in October 
1998 and April 1999, by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Detroit, Michigan.  
In October 1998, the RO found that the veteran's claim of 
entitlement to service connection for emphysema was not 
well grounded.  In April 1999, the RO made the same 
finding with respect to his claim of entitlement to 
service connection for tinnitus.


REMAND

In part, the veteran maintains that he has emphysema or 
chronic obstructive pulmonary disease, as the result of 
his service-connected sinusitis.  The veteran points to 
August and October 1999 statements made by K.K.C., M.D., 
his treating physician, to the effect that when the 
veteran suffered sinusitis, it aggravated his emphysema.  
The veteran also maintains that his tinnitus is the 
result of his service-connected hearing disability.  
Service connection may be established when the evidence 
shows that a particular disability is proximately due to 
or the result of a disability for which service 
connection has already been established.  38 C.F.R. 
§ 3.310(a) (2000).  In this regard, the United States 
Court of Veterans Appeals (now the United States Court of 
Appeals for Veterans Claims, hereinafter Court) stated 
that when aggravation of a veteran's non-service-
connected condition is proximately due to or the result 
of a service-connected condition, such veteran shall be 
compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995).  Aggravation contemplates a chronic 
worsening of the underlying condition, rather than 
temporary or intermittent flare-ups of the associated 
symptoms.  Hunt v. Derwinski, 1 Vet. App. 292, 296-97 
(1991)

During the pendency of this appeal, there was a 
significant change in the law.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
Among other things, that law eliminated the concept of a 
well-grounded claim, redefined the obligations of the VA 
with respect to the duty to assist, and superseded the 
decision of the United States Court of Appeals for 
Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which 
had held that VA could not assist in the development of a 
claim that was not well grounded.  That change in the law 
was applicable to all claims filed on or after the date 
of enactment of the Veterans Claims Assistance Act of 
2000, or filed before the date of enactment and not yet 
final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 
2096, 2099-2100 (2000).  See also Karnas v. Derwinski, 1 
Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this 
case is required for compliance with the notice and duty 
to assist provisions contained in the new law.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, §§ 3-4, 114 Stat. 2096, 2096-2099 (2000) (to be 
codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, 
and 5107).  In addition, because the VA RO has not yet 
considered whether any additional notification or 
development action is required under the Veterans Claims 
Assistance Act of 2000, it would be potentially 
prejudicial to the appellant if the Board were to proceed 
to issue a decision at this time.  See Bernard v. Brown, 
4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 
(1992)).  Therefore, for these reasons, a remand is 
required.  

Accordingly, this case is REMANDED for the following:

1. The veteran should be requested to 
provide the names, addresses and 
approximate dates of treatment for 
all health care providers who may 
possess additional records 
pertinent to his claims since 
1999.  When the requested 
information and any necessary 
authorizations have been received, 
the RO should attempt to obtain 
copies of all indicated records 
and associate them with the claims 
file.

2. The veteran should be given the 
opportunity to submit additional 
evidence and argument in support 
of his claims, including the 
etiology of his claimed disorders.

3. The veteran should be afforded VA 
pulmonary and ear, nose and throat 
(ENT) examinations.  All indicated 
testing should be conducted and 
all clinical manifestations should 
be reported in detail.  Based on 
the examinations and a review of 
the record: (1) The pulmonary 
specialist should assess the 
nature, severity and 
manifestations of any emphysema or 
chronic obstructive pulmonary 
disorder that may be present.  The 
physician should proffer an 
opinion, with supporting analysis, 
as to the likelihood that the 
veteran's emphysema or chronic 
obstructive pulmonary disorder was 
caused by or aggravated by his 
service-connected sinusitis.  The 
degree of emphysema or chronic 
obstructive pulmonary disorder 
that would not be present but for 
the service-connected sinusitis 
should be identified.  See Allen, 
supra.  (2) The ENT specialist 
should assess the nature, severity 
and manifestations of any tinnitus 
that may be present.  The 
physician should proffer an 
opinion, with supporting analysis 
as to the likelihood that the 
veteran's tinnitus disorder was 
caused by or aggravated by his 
service-connected left ear hearing 
loss.  The degree of tinnitus that 
would not be present but for the 
service-connected left ear hearing 
loss should be identified.  Id.  
Reasons and basis for all 
conclusions should be provided.  
The claims folder should be made 
available to the examiners for 
review prior to the examinations, 
and the examination report should 
indicate that such review was 
performed.

4. The RO must review the claims file 
and ensure that all notification 
and development action required by 
the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475 is 
completed.  In particular, the RO 
should ensure that the new 
notification requirements and 
development procedures contained 
in sections 3 and 4 of the Act (to 
be codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A, 
and 5107) are fully complied with 
and satisfied.  For further 
guidance on the processing of this 
case in light of the changes in 
the law, the RO should refer to 
VBA Fast Letters 00-87 
(November 17, 2000), 00-92 
(December 13, 2000), and 01-02 
(January 9, 2001), as well as any 
pertinent formal or informal 
guidance that is subsequently 
provided by VA, including, among 
other things, final regulations 
and General Counsel precedent 
opinions.  Any binding and 
pertinent court decisions that are 
subsequently issued also should be 
considered.

5. When the foregoing actions are 
completed, the RO should undertake 
any other indicated development 
and then readjudicate the issues 
of entitlement to service 
connection for a pulmonary 
disorder, variously identified as 
emphysema or chronic obstructive 
pulmonary disease and for 
tinnitus.  In so doing, the RO 
must ensure that it consider the 
Court's holding in Allen.  If the 
benefits sought on appeal are not 
granted to the veteran's 
satisfaction, he and his 
representative must be furnished a 
supplemental statement of the case 
on all issues remaining in 
appellate status and afforded an 
opportunity to respond.  
Thereafter, if otherwise in order, 
the case should be returned to the 
Board for further appellate 
action. 

By this remand, the Board intimates no opinion as to the 
final disposition of any issue.  The veteran need take no 
action until he is notified.  It must be emphasized, 
however, that he does have the right to submit any 
additional evidence and/or argument on the matter or 
matters the Board has remanded to the RO.  Kutscherousky 
v. West, 12 Vet. App. 369, 372-373 (1999).



		
	D.J. DRUCKER
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable 
to the United States Court of Appeals for Veterans 
Claims.  This remand is in the nature of a preliminary 
order and does not constitute a decision of the Board on 
the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2000).



